Case 2:19-cr-00898-DLR Document 52-1 Filed 12/27/19 Page 1 of 5




               Exhibit A
                    Case 2:19-cr-00898-DLR Document 52-1 Filed 12/27/19 Page 2 of 5




                                                 Jeanette Paige, CPA



PROFESSIONAL EXPERIENCE

PricewaterhouseCoopers LLP, McLean, VA

Forensic Services, Senior Associate

August 24, 2015 - Present

·     Conduct forensic analysis of financial data to determine its validity and reliability

·     Provide supervision and coaching to staff, to set objectives and ensure goals are achieved

·     Enhance professional judgment, analytical thinking and problem solving skills



Financial Statement & Compliance Auditor, Senior Associate

July 1, 2015 - August 23, 2015

·     Led fraud and error inquiries with client senior management to analyze company risks, control environment,
and assess fraud

·     Investigated and assessed company’s risks, and communicated observations, findings, and recommendations
which were ultimately communicated to client management

·     Built relationships and worked directly with the firm’s subject matter expert on a client’s OMB Circular A-133
Major Program Determination. This involved reviewing and performing procedures over the client’s Schedule of
Expenditures of Federal Awards (SEFA), and discussing high-risk and low-risk programs

·     Acknowledged risks and made recommendations of modifications and improvements to the client’s financial
system processes

·     Provided guidance and supervised audit staff
                    Case 2:19-cr-00898-DLR Document 52-1 Filed 12/27/19 Page 3 of 5




Financial Statement & Compliance Auditor, Experienced Associate

April 1, 2013 - June 30, 2015

·     Performed testing of internal controls over financial reporting for clients across multiple industries

·      Identified opportunities in which the firm’s Service Delivery Center could assist audit teams. This increased
efficiency, and ultimately allowed the firm to save on costs

·     Drafted process narratives, flowcharts, and identified likely sources of potential misstatements in clients’
various business processes

·     Analyzed clients’ financial reporting data (including 10-Ks and 10-Qs) to ensure they were reasonably stated

·     Assisted teams in meeting A-133 audit deadlines for universities and consulting firms, while providing quality
assurance

·    Reviewed journal entries and accounting transactions to gain a better understanding of each client’s business
and management system



Financial Statement & Compliance Auditor, Associate

September 10, 2012 - March 31, 2013

·      Evaluated clients’ internal controls and operational weaknesses to determine risks in specific accounts and the
extent of testing necessary (SOX)

·     Applied COSO and risk assessment practices

·     Worked with teams to complete financial statement audits for public companies, universities and not-for-profit
organizations. Gained exposure to several industries such as, oil and gas, packaging and beverage



EDUCATION

North Carolina State University, Raleigh, NC                                    May 2012

       Master of Accounting
                   Case 2:19-cr-00898-DLR Document 52-1 Filed 12/27/19 Page 4 of 5



North Carolina State University, Raleigh, NC                                   May 2011

      Bachelor of Science in Accounting, Concentration: Internal Audit

      Minor: Spanish

      Summa Cum Laude

      GPA: 3.75



Universidad Pontificia Comillas, Madrid, Spain                 Spring Semester 2010

     ICADE Business School, Study Abroad Exchange Program



SKILLS

·    Self-motivated individual that possesses project management and organizational skills

·    Possesses professional demeanor and strong communication skills, both written and oral

·    Ability to prioritize and complete tasks that add the most value to a project

·    Flexible with travel requirements

·    Ability to balance multiple client projects and other responsibilities

·    Proficient with Microsoft Excel, Word, and PowerPoint



LANGUAGES

·    English: Native Proficiency

·    Spanish: Limited Working Proficiency



ORGANIZATIONS AND CERTIFICATIONS

·    Certified Public Accountant - Commonwealth of Virginia
                   Case 2:19-cr-00898-DLR Document 52-1 Filed 12/27/19 Page 5 of 5



American Institute of Certified Public Accountants (AICPA) Member: 2014 –   Present
